       Case 2:20-cr-00178-TOR         ECF No. 36    filed 05/10/21   PageID.75 Page 1 of 3


                                                                                     FILED IN THE
                                                                                 U.S. DISTRICT COURT
                                                                           EASTERN DISTRICT OF WASHINGTON

 1
                                                                           May 10, 2021
 2
                           UNITED STATES DISTRICT COURT                         SEAN F. MCAVOY, CLERK


 3                       EASTERN DISTRICT OF WASHINGTON
 4
 5   UNITED STATES OF AMERICA,                          No. 2:20-CR-00178-TOR-1
 6
                         Plaintiff,                     ORDER GRANTING
 7                                                      DEFENDANT’S EXPEDITED
 8                        v.                            MOTION FOR RELEASE TO
                                                        INPATIENT TREATMENT
 9   COREY A. DARILEK,
10                                                      MOTIONS GRANTED
                         Defendant.                       (ECF No. 34, 35)
11
12
13         Before the Court is Defendant’s Expedited Motion for Release to Inpatient
14   Treatment, ECF No. 34, 35. Defendant recites in his motion that neither the
15   United States nor U.S. Probation oppose this request.
16         Specifically, Defendant requests permission to be released to Pioneer
17   Human Services on May 14, 2021.
18         The Court finding good cause, IT IS ORDERED Defendant’s motions,
19   ECF No. 34, 35, are GRANTED. Defendant shall be released from the Spokane
20   County Jail to Pioneer Human Services staff at 10:00 a.m. on May 14, 2021 to be
21   transported directly to inpatient treatment.
22         While released from the U.S. Marshal’s custody, Defendant shall be
23   supervised by Pretrial Services and subject to the following conditions:
24
     (1)   Defendant shall not commit any offense in violation of federal, state or local
25         law. Defendant shall advise the supervising Pretrial Services Officer and
26         defense counsel within one business day of any charge, arrest, or contact with
           law enforcement. Defendant shall not work for the United States government
27         or any federal or state law enforcement agency, unless Defendant first notifies
28         the supervising Pretrial Services Officer in the captioned matter.



     ORDER - 1
       Case 2:20-cr-00178-TOR     ECF No. 36     filed 05/10/21   PageID.76 Page 2 of 3




 1   (2)   Defendant shall immediately advise the court, defense counsel and the U.S.
           Attorney in writing before any change in address and telephone number.
 2
 3   (3)   Defendant shall appear at all proceedings as required and shall surrender for
           service of any sentence imposed as directed.
 4
 5   (4)   Defendant shall sign and complete A.O. Form 199C before being released
           and shall reside at the address furnished.
 6
 7   (5)   Defendant shall not possess a firearm, destructive device or other dangerous
 8         weapon.

 9   (6)   Defendant shall report to the United States Probation Office before or
10         immediately after release and shall report as often as they direct, at such times
           and in such manner as they direct.
11
12   (7)   Defendant shall contact defense counsel at least once a week.
13
     (8)   Defendant is further advised, pursuant to 18 U.S.C. § 922(n), it is unlawful
14         for any person who is under indictment for a crime punishable by
15         imprisonment for a term exceeding one year, to possess, ship or transport in
           interstate or foreign commerce any firearm or ammunition or receive any
16         firearm or ammunition which has been shipped or transported in interstate or
17         foreign commerce.
18   (9)   Defendant shall refrain from the use or unlawful possession of a narcotic drug
19         or other controlled substances defined in 21 U.S.C. § 802, unless prescribed
           by a licensed medical practitioner in conformance with Federal law.
20
           Defendant may not use or possess marijuana, regardless of whether Defendant
21         has been authorized medical marijuana under state law.
22
     (10) Defendant shall surrender any passport and Enhanced Driver’s License to
23        Pretrial Services and shall not apply for replacements.
24
     (25) Inpatient Treatment: Defendant shall immediately enter into and
25        successfully complete an inpatient treatment program.
26
           Defendant shall provide waivers of confidentiality permitting the United
27
           States Probation Office and the treatment provider to exchange without
28         qualification, in any form and at any time, any and all information or records



     ORDER - 2
       Case 2:20-cr-00178-TOR      ECF No. 36    filed 05/10/21   PageID.77 Page 3 of 3




 1         related to Defendant’s conditions of release and supervision, and evaluation,
           treatment and performance in the program. It shall be the responsibility of
 2         defense counsel to provide such waivers.
 3
           Pretrial Services will monitor Defendant while in treatment. Defendant shall
 4
     comply with all directives of the U.S. Probation Officer.
 5
           If Defendant terminates any treatment program before it is completed, the
 6
 7   treatment provider and Defendant shall immediately notify the U.S. Probation

 8   Officer, and Defendant shall immediately return to the custody of the U.S.

 9   Marshal.
10         Defendant shall return to the custody of the U.S. Marshal upon
11   completion of treatment, absent further order of the Court.
12         PROVIDED that Defendant’s treatment and release from custody is on the
13   express condition that treatment not hinder or delay the adjudication of this case, and
14   that Defendant maintain adequate contact with defense counsel and appear in person
15   when required regardless of treatment status.
16
           IT IS SO ORDERED.
17
           DATED May 10, 2021.
18
19                                _____________________________________
20                                          JOHN T. RODGERS
                                   UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28



     ORDER - 3
